DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the new reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-7, 10-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (KR101208473B1) cited in the IDS machine translation relied upon further in view of Chaparro Leal et al (US 20190261672).
Regarding claim 1-7, 10-13 and 17, Jang teaches an e-liquid for electronic tobacco comprising 0-25mg/25 ml or 0-0.8g/L nicotine [0032]. CO2 is added into the composition which dissolves in the water-ethyl-alcohol solvent: 18.1 mg/ 25ml or 0.724g/L [0027]. The addition of the CO2 gives the user to feel slight stinging sensation and slight acidity [0023]. The composition further comprises 55-90wt% propylene glycol, 5-40wt% glycerin, 1-30wt% water [0011]). Flavoring component such as menthol, peppermint extract etc. are included [0012]. According to embodiment 1 the CO2 is added in dry ice form [0042]. Jang does not explicitly disclose the specific composition ranges corresponding to the claimed invention. However Chaparro an e-liquid comprising a nicotine ion pair formulation neutralized with CO2, and the use of the e- liquid in a vaporization device are further disclosed herein (abstract). The carrier comprises at least one of propylene glycol or vegetable glycerin. The carrier comprises a mixture of propylene glycol and vegetable glycerin. In a further embodiment of the present disclosure, the carrier comprises from about 0 % wt to about 100 % wt of propylene glycol and from about 100 % wt to about 0 % wt of vegetable glycerin [0076]. And it has been held that where claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists and a prima facie case of obviousness also exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP § 2144.05). Furthermore Jang teaches that the addition of CO2 adds a slight acidity to the composition. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have optimized the composition of Jang in view of Chaparro to correspond with that of the claimed invention in order to regulate the level of acidity depending on the desired profile of the user. 
Regarding claim 14, Jang teaches the flammable solvent is ethanol (the ethyl alcohol is included in an amount of 1 to 5 vol% [0022]).
Regarding claim 15-16, Jang does not explicitly disclose the composition is free of a flammable solvent, where the flammable solvent is ethanol. However Jang teaches carbon dioxide has a property of being well soluble in water and alcohol [0023]. Water and alcohol has been shown to be obvious variant of each other. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have simple substitution of one known element for another to obtain predictable results is prima facie case of obviousness See MPEP § 2143I (B). 
Regarding claim 21, Jang does not explicitly teach that the inhalable composition is free of propylene glycol. However Chaparro discloses the carrier comprises at least one of propylene glycol or vegetable glycerin [0033] hence establishing propylene glycol being obvious variant of each other. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modify the invention of Jang in view of Chaparro because it has been held that simple substitution of one known element for another to obtain predictable results is prima facie case of obviousness See MPEP § 2143I (B).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 10-17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16, 19-20, 22-25 of copending Application No. 17279003. 
Regarding claim 16, claim 1 of the pending 17279003 application recites: an inhalable composition (see inhalable composition of claim 1 of 17279003), interpreted as suitable for use in an electronic cigarette device, comprising at least 1 g of nicotine per liter of composition (see 1 g/L of nicotine of copending 17279003) and at least 1 g per liter of carbon dioxide (see at least 2 grams per liter of composition of 17279003), wherein the nicotine and the carbon dioxide are dissolved in a solvent (see glycerol — water solvent of copending claim), wherein the molar ratio of carbon dioxide to nicotine is at least 0.1:1 (see 0.025:1 nicotine to carbon dioxide molar ratio of copending claim 1 of 17279003), wherein the solvent comprises 1-20 % by weight solvent (see 5% most by volume water — this is interpreted as an overlapping range to the claimed range), and wherein the solvent comprises glycerol (see glycerol of copending claim). See MPEP 2144.05 regarding the obviousness of similar, overlapping ranges, amounts and proportions. 
This is a provisional nonstatutory double patenting rejection.
Regarding claim 2, 17279003 application claim 19 recites: containing 1-60 g/L of nicotine (see 1-60 g/L nicotine) and claim 20 recites 3g/L nicotine which is an overlapping range there by prima facie obvious to a  skilled artisan.
Regarding claim 7, 17279003 application claim 22 recites: 5:95 propylene glycol (see range of glycerol: propylene glycol which overlaps the claimed range of instant claim 21 —5% wt is interpreted as having a similar endpoint to the claimed subject matter which can render obvious the entire range).

Regarding claim 10, 17279003 application claim 23 recites: wherein the solvent further comprises propylene glycol, and the proportion of glycerol to propylene glycol present in the solvents is in the range of 80:20 to 20:80 by volume (this is interpreted as an overlapping range to the claimed range of claim 10 in the copending application). 70% weight is disclosed and while a conversion is required, some range of converted greater than 70% weight necessarily reads on at most 80% by volume as an overlapping range / amount / proportion.
Regarding claim 10, the glycerol comprising at least 70% of the weight of the mixture is disclosed in 266 application claim 24 and is interpreted as an overlapping range to the claimed range. See MPEP 2144.05 regarding the obviousness of similar, overlapping ranges, amounts and proportions.
Regarding claim 17, 17279003 claim 25 claims recites one or more flavouring compounds.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A KESSIE/Examiner, Art Unit 1747                        

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715